IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2021 Term
                                _______________                           FILED
                                                                      March 15, 2021
                                  No. 20-0234                             released at 3:00 p.m.

                                _______________                       EDYTHE NASH GAISER, CLERK
                                                                      SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA

                          STATE OF WEST VIRGINIA,
                                 Respondent,

                                        v.

                       TIMOTHY MICHAEL CONNER, II,
                                Petitioner.

        ________________________________________________________

          Certified Questions from the Circuit Court of Monongalia County
                       The Honorable Susan B. Tucker, Judge
                           Criminal Action No. 20-F-105

                     CERTIFIED QUESTIONS ANSWERED

        ________________________________________________________

                            Submitted: February 9, 2021
                              Filed: March 15, 2021

Jared T. Moore, Esq.                         Patrick Morrisey, Esq.
The Moore Law Firm, PLLC                     West Virginia Attorney General
Morgantown, West Virginia                    Gordon L. Mowen, II, Esq.
Counsel for Petitioner                       Assistant Attorney General
                                             Counsel for Respondent


JUSTICE HUTCHISON delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT

              1.     “The appellate standard of review of questions of law and certified by

a circuit court is de novo.” Syl. Pt. 1, Gallapoo v. Wal-Mart Stores, Inc., 197 W. Va. 172,

475 S.E.2d 172 (1996).


              2.     “The constitutionality of a statute is a question of law which this Court

reviews de novo.” Syl. Pt. 1, State v. Rutherford, 223 W. Va. 1, 672 S.E.2d 137 (2008).


              3.     “‘When the constitutionality of a statute is questioned every

reasonable construction of the statute must be resorted to by a court in order to sustain

constitutionality, and any doubt must be resolved in favor of the constitutionality of the

legislative enactment.’ Syl. Pt. 3, Willis v. O’Brien, 151 W. Va. 628, 153 S.E.2d 178

(1967).” Syl. Pt. 3, State v. James, 227 W. Va. 407, 710 S.E.2d 98 (2011).


              4.     “‘A criminal statute must be set out with sufficient definiteness to give

a person of ordinary intelligence fair notice that his contemplated conduct is prohibited by

statute and to provide adequate standards for adjudication.’ Syl. Pt. 1, State v. Flinn, 158

W. Va. 111, 208 S.E.2d 538 (1974).” Syl. Pt. 1, State v. Blair, 190 W. Va. 425, 438 S.E.2d

605 (1993).


              5.     “Undefined words and terms in a legislative enactment will be given

their common, ordinary and accepted meaning.” Syl. Pt. 6, in part, State ex rel. Cohen v.

Manchin, 175 W. Va. 525, 336 S.E.2d 171 (1984).



                                              i
              6.     Within the context of West Virginia Code § 60A-4-416(b) (2017),

“[a]ny person who, while engaged in the illegal use of a controlled substance with another”

means any individual who personally and illegally uses, takes, or otherwise consumes a

controlled substance together with another, as well as any individual who provides or

procures the controlled substance for, or sells the controlled substance to, another to

illegally use, take, or otherwise consume.


              7.     The phrase “seek medical assistance,” within the context of West

Virginia Code § 60A-4-416(b) (2017), means seek medical services of a health care

professional licensed, registered, or certified under chapter thirty or chapter sixteen of the

West Virginia Code acting within his or her lawful scope of practice.




                                              ii
HUTCHISON, Justice:


              Following the death of his friend, Shane Cebulak, from a heroin overdose,

Petitioner Timothy Michael Connor, II, was charged with the felony offense of failure to

render aid, in violation of West Virginia Code § 60A-4-416(b) (2017). This Court is now

presented with the following certified questions from the Circuit Court of Monongalia

County, which arose as a result of petitioner’s motion to dismiss the indictment against

him on the ground that the statute is unconstitutionally vague and, therefore, void:


              1. Whether the following phrase in West Virginia Code §
                 60A-4-416(b) is unconstitutionally vague: “Any person
                 who, while engaged in the illegal use of a controlled
                 substance with another?”

                  Circuit Court’s Answer: Yes.

              2. Whether the undefined phrase “seek medical assistance” in
                 the context of West Virginia Code § 60A-4-416(b) provides
                 an adequate standard for adjudication?

                  Circuit Court’s Answer: No.

              For the reasons discussed below, we disagree with the answers of the circuit

court and conclude that the statute is constitutional.


                         I. Factual and Procedural Background


              On March 28, 2019, Mr. Cebulak picked up petitioner and drove to an

apartment complex in Morgantown. Mr. Cebulak went inside and purchased heroin while

petitioner remained in the vehicle. After purchasing the heroin, Mr. Cebulak returned to


                                              1
the vehicle and drove them to the parking lot of another apartment complex. Mr. Cebulak

then smoked the heroin. Petitioner denies partaking in the use of illegal substances.



              According to petitioner, after Mr. Cebulak smoked the heroin, he began

exhibiting signs that he was suffering an overdose. Petitioner proceeded to call an

acquaintance, Joseph Choma, whom petitioner believed to be a nurse. Petitioner asked Mr.
                                                                       1




Choma for help because he believed that Mr. Cebulak was experiencing an overdose. Mr.

Choma informed petitioner that he was unable to help because he (Mr. Choma) was

intoxicated and advised petitioner that he should drive Mr. Cebulak to a hospital. Petitioner

informed Mr. Choma that he was on parole and would not call 9-1-1. After speaking with
                                                                  2




petitioner, but before petitioner arrived with Mr. Cebulak, Mr. Choma called his girlfriend

who, in turn, called 9-1-1 to report the overdose. Petitioner drove Mr. Cebulak to Mr.

Choma’s residence and parked the vehicle in an alley nearby. Mr. Cebulak was still
                 3




breathing when petitioner left him in the vehicle and went inside Mr. Choma’s residence. 4



               According to the testimony of Detective Zach Trump of the Morgantown
              1


Police Department, at the September 9, 2019, preliminary hearing, Mr. Choma is not, in
fact, a nurse. Rather, “[h]e had a nursing class once.” Petitioner does not dispute this
testimony.

                Petitioner had previously been convicted of burglary and conspiracy.
              2


Petitioner feared that calling 9-1-1 would jeopardize his parole status.

                 The circuit court noted that, “[w]hile driving Mr. Cebulak, [petitioner]
              3


drove by two hospitals, two fire departments, and one police department. He did not stop
at any of these places.”

                  Mr. Choma disputes that petitioner went inside his residence.
              4




                                             2
The 9-1-1 dispatcher contacted Mr. Choma, who reported that a person was experiencing

an overdose in a vehicle that was parked in an alley behind Mr. Choma’s residence, that

the person was slumped over the passenger seat, that he was breathing but appeared to be

dying, and that the breathing sounded like snoring. When Mr. Choma went outside to see
                                                     5




if the vehicle was still there, it was gone. Emergency personnel arrived soon thereafter and,

likewise, were unable to locate Mr. Cebulak or the vehicle.


              Approximately two hours later, while out walking his dog, Mr. Choma

discovered Mr. Cebulak in the vehicle parked in the alley. He called 9-1-1, informing the

dispatcher that he did not believe Mr. Cebulak was breathing. Emergency personnel arrived

and confirmed that Mr. Cebulak was deceased.
                                                 6




              On August 20, 2019, while petitioner was meeting with his parole officer,

officers with the Morgantown Police Department questioned him about the events that

transpired on March 28, 2019. Petitioner gave a statement and was thereafter arrested and




              5
                 Mr. Choma initially told the 9-1-1 dispatcher that he discovered Mr.
Cebulak in his vehicle when he was outside taking out the trash. According to the police
report, approximately one month after Mr. Cebulak’s death, Mr. Choma went to the
Morgantown Police Department to speak with detectives to advise them that “he had not
told the truth in the beginning because he wanted to speak with an attorney first.” Though
not entirely clear from the record on appeal, it appears that Mr. Choma’s description of Mr.
Cebulak in the initial 9-1-1 call of Mr. Cebulak’s condition was based upon what petitioner
told him and that Mr. Choma never saw Mr. Cebulak alive in the vehicle.

                When Mr. Cebulak was found, his body was positioned with his head on
              6


the front passenger floorboard and with his feet elevated between the driver and passenger
seats. His pants were partially down and his genitals were exposed.

                                             3
charged with failing to render aid to Mr. Cebulak, a felony, in violation of West Virginia

Code § 60A-4-416(b). The statute provides:

              Any person who, while engaged in the illegal use of a
              controlled substance with another, who knowingly fails to seek
              medical assistance for such other person when the other person
              suffers an overdose of the controlled substance or suffers a
              significant adverse physical reaction to the controlled
              substance and the overdose or adverse physical reaction
              proximately causes the death of the other person, is guilty of a
              felony and, upon conviction thereof, shall be imprisoned for
              not less than one year nor more than five years.

W. Va. Code § 60A-4-416(b). Petitioner was subsequently indicted by a Monongalia

County Grand Jury on that charge.


              On February 10, 2020, petitioner filed a motion to dismiss the indictment on

the ground that West Virginia Code § 60A-4-416(b) is unconstitutionally vague because it

fails to clearly define what type of conduct is prohibited and, further, requires application

of a purely subjective standard thereby inviting arbitrary enforcement. Petitioner argued

that the statute should be declared void because (1) the phrase “while engaged in the illegal

use of a controlled substance with another” is subject to multiple interpretations, and (2)

the statute’s failure to define “seek medical assistance” is purely subjective.



              A hearing on petitioner’s motion to dismiss was conducted on February 21,

2020. Upon conclusion of the hearing, the circuit court held the motion in abeyance and,

by Order of Certification entered on March 13, 2020, determined that certain aspects of




                                              4
West Virginia Code § 60A-4-416(b) warranted the certification of two questions to this

Court:


              1. Whether the following phrase in West Virginia Code § 60A-
              4-416(b) is unconstitutionally vague: “Any person who, while
              engaged in the illegal use of a controlled substance with
              another?”

              2. Whether the undefined phrase “seek medical assistance” in
              the context of West Virginia Code § 60A-4-416(b) provides an
              adequate standard for adjudication?

              As to the first certified question, the court found that the statute is ambiguous

regarding what circumstances must exist to constitute “using a controlled substance” within

the meaning of the statute: “Specifically, does the statute apply to people personally using

a controlled substance, or does it apply to those who are merely physically present when

another is using a controlled substance?” 7 Thus, the court’s order observed that “[t]he

phrase ‘Any person who, while engaged in the illegal use of a controlled substance with

another,’ as delineated in the statute, fails to give notice to a person under specific

circumstances of what would make a person subject to punishment under the code section.”



              As to the second certified question, the circuit court’s order stated that the

phrase “seek medical assistance” as set forth in the statute is

              susceptible to differing subjective interpretations, which
              precludes the public from knowing what the law requires of


               The circuit court’s order noted that the State has “acknowledged that it had
              7


no affirmative evidence that the Defendant was personally using a controlled substance
while with Mr. Cebulak on March 28, 2019.”

                                              5
              citizens of the State of West Virginia in similar circumstances.
              For example, does “seek medical assistance” mean calling 911,
              transporting the person in need of assistance to a medical
              facility, or some other specific behavior?

The circuit court determined that “seek medical assistance” in the context of West Virginia

Code § 60A-4-416(b) does not provide an adequate standard for adjudication.


              On May 1, 2020, the circuit court entered an agreed order indefinitely

continuing the case pending this Court’s ruling on the certified questions.


                                 II. Standard of Review

              The certified questions before us involve a challenge to the constitutionality

of a criminal statute. This Court has established that “[t]he appellate standard of review of

questions of law and certified by a circuit court is de novo.” Syl. Pt. 1, Gallapoo v. Wal-

Mart Stores, Inc., 197 W. Va. 172, 475 S.E.2d 172 (1996). Similarly, “[t]he

constitutionality of a statute is a question of law which this Court reviews de novo.” Syl.

Pt. 1, State v. Rutherford, 223 W. Va. 1, 672 S.E.2d 137 (2008).” Accord, Syl. Pt. 2, State

v. James, 227 W. Va. 407, 710 S.E.2d 98 (2011). Still, we evaluate the certified questions

with caution, keeping in mind the importance of judicial restraint because a statute is

presumed to be constitutional:

                      “When the constitutionality of a statute is questioned
              every reasonable construction of the statute must be resorted to
              by a court in order to sustain constitutionality, and any doubt
              must be resolved in favor of the constitutionality of the
              legislative enactment.” Syl. Pt. 3, Willis v. O’Brien, 151 W. Va.
              628, 153 S.E.2d 178 (1967).



                                             6
Syl. Pt. 3, James, 227 W. Va. at 410, 710 S.E.2d at 101. With these standards and

considerations in mind, we proceed to answer the certified questions before us.


                                      III. Discussion

              In this case, the Court is tasked with determining whether West Virginia

Code § 60A-4-416(b) should be declared unconstitutionally vague and, therefore, void.

“Claims of unconstitutional vagueness in criminal statutes are grounded in the

constitutional due process clauses, U.S. Const. amend. XIV, Sec. 1, and W.Va. Const. art.

III, Sec. 10.” State v. Bull, 204 W. Va. 255, 261, 512 S.E.2d 177, 183 (1998).


              In explaining the “void for vagueness” doctrine, we have instructed that

              “[a] criminal statute must be set out with sufficient definiteness
              to give a person of ordinary intelligence fair notice that his
              contemplated conduct is prohibited by statute and to provide
              adequate standards for adjudication.” Syl. Pt. 1, State v. Flinn,
              158 W. Va. 111, 208 S.E.2d 538 (1974).

Syl. Pt. 1, State v. Blair, 190 W. Va. 425, 438 S.E.2d 605 (1993). We also recognize that

              “[t]here is no satisfactory formula to decide if a statute is so
              vague as to violate the due process clauses of the State and
              Federal Constitutions. The basic requirements are that such a
              statute must be couched in such language so as to notify a
              potential offender of a criminal provision as to what he should
              avoid doing in order to ascertain if he has violated the offense
              provided and it may be couched in general language.” Syl. pt.
              1, State ex rel. Myers v. Wood, 154 W. Va. 431, 175 S.E.2d
              637 (1970).

Syl. Pt. 2, Blair, 190 W. Va. at 426, 438 S.E.2d at 606.




                                              7
                                             A.


              The first certified question asks whether the phrase “[a]ny person who, while

engaged in the illegal use of a controlled substance with another” in West Virginia Code §

60A-4-416(b) is unconstitutionally vague. Petitioner argues that the highlighted statutory

language fails to adequately identify the category of persons to which it applies because it

can be reasonably construed in two entirely different ways – that is, to apply to individuals

who are using a controlled substance alongside or together with the individual who

overdoses at the time the overdose occurs and to individuals who are not using a controlled

substance but are merely physically present when the overdose occurs. While petitioner
                                                                     8




does not necessarily disagree with the former interpretation, he argues that the latter would

amount to “guilt by association,” which is not contemplated in our criminal justice system

and, further, is problematic because the statute does not define to what degree of physical

proximity an individual must be to the overdoser in order for the individual to be charged

with violating the statute. Petitioner contends that the ambiguity in that portion of West
                           9




Virginia Code § 60A-4-416(b) providing that “[a]ny person who, while engaged in the



              8
                For simplicity, an individual who suffers an overdose of the controlled
substance or suffers a significant adverse physical reaction to the controlled substance will
hereinafter be referred to as “the overdoser.”

                As an example, petitioner posits that an individual who is attending a
              9


concert or sporting event and is in some physical proximity to another spectator
(potentially, a stranger) who suffers an overdose may be charged with violating West
Virginia Code § 60A-4-416(b) if he or she fails to seek medical assistance for the
overdoser.

                                             8
illegal use of a controlled substance with another” creates such uncertainty in its meaning

so as to render it unconstitutional.


              The State disagrees with petitioner’s position that “[a]ny person who, while

engaged in the illegal use of a controlled substance with another” may be reasonably read

to apply to an individual who is merely physically present at the time of the overdose of

another and points out that the plain language of the statute simply does not support such

a construction. Rather, the State argues that the plain and ordinary meaning of the

challenged statutory language clearly and unambiguously encompasses individuals who

are themselves illegally using controlled substances together with the overdoser. The State

also contends that those who “make ‘use’” of the controlled substance include those who

provided, procured, or sold the controlled substance to the overdoser, and are present at the

time of the overdose. The State contends that the challenged statutory language is not

unconstitutionally vague.


              We agree with the State that West Virginia Code § 60A-4-416(b) is

sufficiently definite to give a person of ordinary intelligence fair notice that his or her

contemplated conduct is prohibited. See Syl. Pt. 1, Bull, 204 W. Va. at 257, 512 S.E.2d at

179. In analyzing statutes, we must identify the intent expressed by the Legislature in

promulgating the provision at issue. “The primary object in construing a statute is to

ascertain and give effect to the intent of the Legislature.” Syl. Pt. 1, Smith v. Workmen’s

Comp. Comm’r, 159 W. Va. 108, 219 S.E.2d 361 (1975). In so doing, we must consider

the particular language employed. “Where the language of a statute is clear and without

                                             9
ambiguity the plain meaning is to be accepted without resorting to the rules of

interpretation.” Syl. Pt. 2, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).


              The mere fact that the parties disagree about the meaning of the statutory

language at issue does not compel the conclusion that the statute is void for vagueness. See

State v. Yocum, 233 W. Va. 439, 443, 759 S.E.2d 182, 186 (2014). The challenged language

– “[a]ny person who, while engaged in the illegal use of a controlled substance with

another[,]” W. Va. Code § 60A-4-416(b) – contains undefined words and phrases that we

perceive to be plain and unambiguous nonetheless. “Undefined words and terms in a

legislative enactment will be given their common, ordinary and accepted meaning.” Syl.

Pt. 6, in part, State ex rel. Cohen v. Manchin, 175 W. Va. 525, 336 S.E.2d 171 (1984). The

common, ordinary, and accepted meaning ascribed to the term “engage[] in” is “to do

(something)” or “to cause (someone) to take part in (something).” We need not discuss in
                                                                 10




detail that “[a]ny person who, while engaged in the illegal use of a controlled substance

with another” obviously encompasses any person who personally and illegally uses, takes,

or otherwise consumes a controlled substance in company with another person.

Furthermore, consistent with the common, ordinary, and accepted meaning of “engage[]

in,” “[a]ny person who, while engaged in the illegal use of a controlled substance with

another” also encompasses one who causes another to illegally use, take, or otherwise

consume a controlled substance, as in one who provides or procures the controlled



                   https://www.merriam-webster.com/dictionary/engage%20in. Accessed 26
              10


Feb. 2021.

                                            10
substance for, or sells the controlled substance to, the overdoser. Thus, any such person

“who knowingly fails to seek medical assistance for such other person when the other

person suffers an overdose of the controlled substance or suffers a significant adverse

physical reaction to the controlled substance and the overdose or adverse physical reaction

proximately causes the death of the other person,” is in violation of West Virginia Code §

60A-4-416(b).
                11




              We hold, therefore, that, within the context of West Virginia Code § 60A-4-

416(b), “[a]ny person who, while engaged in the illegal use of a controlled substance with

another” means any individual who personally and illegally uses, takes, or otherwise

consumes a controlled substance together with another, as well as any individual who

provides or procures the controlled substance for, or sells the controlled substance to,

another to illegally use, take, or otherwise consume.


                                            B.


              The second certified question asks “[w]hether the undefined phrase ‘seek

medical assistance’ in the context of West Virginia Code § 60A-4-416(b) provides an

adequate standard for adjudication.” Petitioner argues that because “seek medical




                  Given our discussion herein, we can easily dispense with petitioner’s
              11


argument that the statute may be read to apply to one who is not engaged in the illegal use
of a controlled substance with the overdoser but who is merely in some physical proximity
to him or her at the time of the overdose. The plain and unambiguous language of the statute
does not support such an interpretation.

                                            11
assistance” is undefined in the statute, it lacks “any ascertainable standard,” Smith v.

Goguen, 415 U.S. 566, 578 (1974), and depends upon “wholly subjective judgments

without statutory definitions, narrowing context, or settled legal meanings.” United States

v. Williams, 553 U.S. 285, 306 (2008). Absent a statutory definition as to what “seek

medical assistance” requires, petitioner argues that ordinary citizens have no way of

knowing what is required of them to satisfy West Virginia Code § 60A-4-416(b) and avoid

criminal prosecution. According to petitioner, the indeterminacy of what it means to “seek

medical assistance” would not be clarified until after a jury subjectively determines its

meaning, requiring this Court to declare the language unconstitutionally vague and the

statute void. See Blair, 190 W. Va. at 428, 438 S.E.2d at 608 (determining that what it

means to “maintain adequate and suitable facilities” and “perform such service . . . as shall

be reasonable, safe and sufficient for the security and convenience of the public, and the

safety and comfort of its employees” within the context of West Virginia Code § 24-3-1

[1923] is broad and subjective because “[i]t would not be until after the trial before anyone

would be able to answer the above questions, and the answer would depend on the jury’s

subjective interpretation of what is adequate or safe” (footnote omitted).).


              In contrast, the State argues that the phrase “seek medical assistance” is not

ambiguous because it provides a standard for adjudication and does not invite arbitrary

enforcement of the statute. Though undefined in West Virginia Code § 60A-4-416(b), the

phrase “seek medical assistance” is commonly understood by reasonable people to mean

calling 9-1-1, a poison control facility, any type of first responder, or a medical facility


                                             12
capable of treating an overdose. Alternatively, the State argues that if “seek medical

assistance” is deemed to be ambiguous, then although the phrase must be strictly construed

pursuant to the rule of lenity, it must also be defined consistent with the intent of the

Legislature, which permits the Court to consider not only the particular statutory language,

but the design of the statute as a whole, its object, and policy. See State ex rel. Morgan v.

Trent, 195 W. Va. 257, 263, 465 S.E.2d 257, 263 (1995) (concluding that although the rule

of lenity requires ambiguous language in a criminal statute to be strictly construed, it does

not foreclose the Court from considering the particular statutory language and the design

of the statute as a whole, its object, and policy). Thus, every reasonable construction of the

statutory language must be resorted to by this Court in order to uphold its constitutionality,

and any doubt resolved in favor of finding it to be constitutional. See Syl. Pt. 3, James, 227

W. Va. at 410, 710 S.E.2d at 101


              In ascertaining what the phrase “seek medical assistance” requires within the

context of West Virginia Code §60A-4-416(b), we begin with the word “seek.” We find

that the word “seek” should be afforded its common, ordinary and accepted meaning in the

context in which it is used in West Virginia Code § 60A-4-416(b). See Syl. Pt. 6, State v.

Sulick, 232 W. Va. 717, 753 S.E.2d 875 (2012) (In interpreting a statute, words will “be

given their common, ordinary and accepted meaning in the connection in which they are

used” (citation omitted).). Thus, the word “seek” in the phrase “seek medical assistance”

in West Virginia Code § 60A-4-416(b) means “to go in search of: look for”; “to try to




                                             13
discover”; “to ask for: request”; or “to try to acquire or gain[.]” https://www.merriam-

webster.com/dictionary/seek. Accessed 3 March 2021.



             We now turn to the phrase “medical assistance” in West Virginia Code

§60A-4-416(b). We find guidance for the meaning of the phrase in another legislative

enactment that also strives to mitigate fatal overdose events involving controlled

substances. In enacting the Alcohol and Drug Overdose Prevention and Clemency Act

(“Overdose Prevention and Clemency Act” or “Act”), West Virginia Code §§ 16-47-1

through 16-47-6, in 2015, the Legislature candidly recognized that

             (a) West Virginia currently has the highest drug overdose
             mortality rate in the United States. Since 1999, the number of
             drug overdose deaths in West Virginia has increased by over
             six hundred percent. Similarly, the age-adjusted death rate
             from alcohol-related overdoses has significantly increased in
             West Virginia, and throughout the United States, in the past ten
             years.

             (b) The Legislature finds it is in the public interest to encourage
             citizens to intervene in drug and alcohol overdose situations by
             seeking potentially life-saving emergency medical assistance
             for others without fear of being subject to certain criminal
             penalties.



             At their core, both the Overdose Prevention and Clemency Act and the statute

at issue in this case, West Virginia Code § 60A-4-416(b), encourage individuals to seek

life-saving medical help during overdose emergencies. The Act applies to persons “who,

in good faith and in a timely manner, seek[] emergency medical assistance for a person

who reasonably appears to be experiencing an overdose[.]” W. Va. Code § 16-47-4(a)

                                             14
(2015), in relevant part. The Act affords immunity from prosecution for certain enumerated

offenses 12 when the person complies with the Act and seeks emergency medical

assistance. 13


                 Relevant to our discussion herein, the Overdose Prevention and Clemency

Act defines “[e]mergency medical assistance” as “medical services provided to a person

who may be experiencing an overdose by a health care professional licensed, registered or

certified under chapter thirty or chapter sixteen of this code acting within his or her lawful

scope of practice.” W. Va. Code § 16-47-3(2) (2015). Among the health care professionals

licensed, registered or certified under these chapters are physicians (see W. Va. Code §§

30-3-1 through 18 and 30-14-1 through 16); physician assistants (see W. Va. Code §§ 30-

3E-1 through 19); pharmacists (see W. Va. Code §§ 30-5-1 through 34); registered

professional nurses (see W. Va. Code §§ 30-7-1 through 20); licensed practical nurses (see

W. Va. Code §§ 30-7A-1 through 11); and emergency medical service personnel and

providers (see W. Va. Code §§ 16-4C-1 through 23). Given that the common objective of

both the Overdose Prevention and Clemency Act and West Virginia Code § 60A-4-416(b)

is to save and preserve lives by encouraging immediate requests for medical intervention

during overdose events, there can be no question that these statutes relate to the same



                 12
                      See id.

              See W. Va. Code § 16-47-4(c) (2015) (setting forth what the person seeking
                 13


emergency medical assistance must do in order to be eligible for immunity from
prosecution).

                                             15
subject matter and, thus, can be properly read in pari materia. 14 Under well-established rules

of statutory construction, “[s]tatutes which relate to the same persons or things, or to the

same class of persons or things, or statutes which have a common purpose will be regarded

in [p]ari materia to assure recognition and implementation of the legislative intent.” Syl.

Pt. 5, in part, Fruehauf Corp. v. Huntington Moving & Storage Co., 159 W. Va. 14, 217

S.E.2d 907 (1975).


              Therefore, we hold that the phrase “seek medical assistance,” within the

context of West Virginia Code § 60A-4-416(b), means seek medical services of a health

care professional licensed, registered, or certified under chapter thirty or chapter sixteen of

the West Virginia Code acting within his or her lawful scope of practice.
                                                                            15




                The fact that the Overdose Prevention and Clemency Act requires that one
              14


seek “emergency medical assistance” for the overdoser in order to be eligible for immunity
from prosecution for certain offenses, see W. Va. Code § 16-47-4(a), while West Virginia
Code § 60A-4-416(b) requires that one seek “medical assistance” to avoid criminal
prosecution, is of no moment. Both statutes clearly reflect that an overdose event is, by its
very nature, emergent and life threatening, demanding immediate medical intervention.

                 Prior to oral argument in this case, the parties appear to have been unaware
              15


of the Overdose Prevention and Clemency Act and that the phrase “emergency medical
assistance” is defined therein. As a result, both parties argued in their briefs that the
definition of the phrase “seek medical assistance” in other states’ limited immunity statutes
should inform this Court’s determination of whether that phrase, in the context of West
Virginia Code § 60A-4-416(b), is unconstitutionally vague. As we have concluded herein,
the Overdose Prevention and Clemency Act (specifically, the definition of “emergency
medical assistance” in West Virginia Code § 16-47-3(2)) should be read in pari materia
with West Virginia Code § 60A-4-416(b).

                                              16
                                        IV. Conclusion

               Based upon all of the foregoing, we answer the certified questions as follows:


               1. Whether the following phrase in West Virginia Code §
                  60A-4-416(b) is unconstitutionally vague: “Any person
                  who, while engaged in the illegal use of a controlled
                  substance with another?”

                     Answer: No.

               2. Whether the undefined phrase “seek medical assistance” in
                  the context of West Virginia Code § 60A-4-416(b) provides
                  an adequate standard for adjudication?

                     Answer: Yes.

                   The certified questions having been answered, this case is dismissed from

the docket of this Court and remanded to the circuit court for proceedings consistent with

this opinion. 16


                                                               Certified questions answered.




                 Petitioner argues that, regardless of how the phrase “seek medical
               16


assistance” is construed, he requested medical assistance within the meaning of the statute
by contacting Mr. Choma, who he believed to be a nurse, and then driving Mr. Cebulak to
Mr. Choma’s residence for the purpose of obtaining medical attention for Mr. Cebulak. He
also contends that he was charged with violating West Virginia Code § 60A-4-416(b)
merely because he was physically present at the time Mr. Cebulak overdosed as there was
no evidence that he used, procured, provided, or sold any controlled substances to him.
Because the matter is before this Court upon certified questions concerning questions of
law, we do not pass upon the question of whether petitioner violated West Virginia Code
§ 60A-4-416(b).

                                              17